 Case 18-11931        Doc 167     Filed 06/11/19 Entered 06/11/19 11:33:37             Desc Main
                                   Document     Page 1 of 6


                        UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
                                  (Eastern Division)
____________________________________
                                       )
In Re:                                 )
                                       )      Chapter 11
INPRINT MANAGEMENT, INC.               )      Case No. 18-11931-FJB
 d/b/a Proforma InMotion               )
                                       )
                    Debtor.            )
____________________________________)


         FIRST MODIFICATION TO DEBTOR’S PLAN OF REORGANIZATION
     DATED MARCH 19, 2019 PURSUANT TO FEDERAL BANKRUPTCY RULE 3019(a)

        InPrint Management, Inc. d/b/a Proforma InMotion, the herein Chapter 11 debtor (the

“Debtor”), hereby modifies its Plan of Reorganization Dated March 19, 2019 (the “Plan”), as

follows:

I.      SECTION 5.02 OF THE PLAN MODIFIED TO READ AS FOLLOWS:

             5.02     Class Two: PFG Ventures, LP: This class consists of the Allowed Secured
Secured claim of PFG Ventures, LP d/b/a Proforma (“PFG”) against the Debtor. PFG holds a first
priority security interest on all personal property assets of the Debtor pursuant to a Franchise
Agreement dated February 20, 2013 and a Receivables and Security Agreement dated February 20,
2013, (the “PFG Agreements”). The total amount owed to PFG as of the Petition Date was
approximately $78,142.80.
       The Allowed Secured Claim of PFG shall be fully settled and satisfied by the payment of the
entire outstanding balance due and owing to PFG as of the Effective Date as hereinafter modified as
follows: the entire outstanding balance due and owing as of the Effective Date to PFG, including
attorneys’ fees, shall be amortized and paid over 36 months in equal monthly installments of
principal and interest in arrears at 5%.
       In addition, on or before the Effective Date, the Debtor shall assume the PFG Agreements by
separate Order of the Court pursuant to 11 U.S.C. §365 and PFG shall retain its first priority security



                                                 1
 Case 18-11931         Doc 167    Filed 06/11/19 Entered 06/11/19 11:33:37            Desc Main
                                   Document     Page 2 of 6


interest in all personal property assets of the Debtor. In all respects, the terms of the PFG
Agreements shall remain unaffected and in full force.
      This claim is impaired under the Plan and the claimant is entitled to vote to accept or reject
the Plan.



                                              INPRINT MANAGEMENT, INC.
                                              d/b/a Proforma InMotion
                                              By its attorney,

                                              /s/ George J. Nader
                                              _______________________
                                              George J. Nader
                                              BBO #549149
                                              Riley & Dever, P.C.
                                              210 Broadway, Suite 101
                                              Lynnfield, MA 01940-2351
                                              (781) 581-9880
                                              nader@rileydever.com
Dated: June 11, 2019




                                                 2
 Case 18-11931         Doc 167    Filed 06/11/19 Entered 06/11/19 11:33:37             Desc Main
                                   Document     Page 3 of 6


                                 CERTIFICATE OF SERVICE

       I, George J. Nader, do hereby certify that I have this day served a copy of FIRST
MODIFICATION TO DEBTOR’S PLAN OF REORGANIZATION DATED MARH 19,
2019 PURSUANT TO FEDERAL BANKRUPTCY RULE 3019(a), by first class mail,
postage prepaid to the creditors on the attached Service List (and electronically on all registered
ECF users)..


                                              INPRINT MANAGEMENT, INC.
                                              d/b/a Proforma InMotion
                                              By its attorney,

                                              /s/ George J. Nader
                                              _______________________
                                              George J. Nader
                                              BBO #549149
                                              Riley & Dever, P.C.
                                              210 Broadway, Suite 101
                                              Lynnfield, MA 01940-2351
                                              (781) 581-9880
                                              nader@rileydever.com
Dated: June 11, 2019




                                                 3
Case 18-11931   Doc 167    Filed 06/11/19 Entered 06/11/19 11:33:37   Desc Main
                            Document     Page 4 of 6


                                    Service List

                             Office of the US Trustee
                   J.W. McCormack Post Office & Courthouse
                     5 Post Office Sq., 10th Floor Suite 1000
                               Boston, MA 02109

                              Richard G. Hardy, Esq.
                                Ulmer & Berne LLP
                          1660 West 2nd Street, Suite 1100
                            Cleveland, Ohio 44113-1406

                                PFG Ventures, LP
                           8800 E. Pleasant Valley Road
                              Cleveland, OH 44131

                              TD Bank Auto Finance
                                 PO Box 16035
                               Lewiston, ME 04243

                              Honda Financial Service
                                  PO Box 7003
                               Holyoke, MA 01041

                               State of Connecticut
                            Sales Tax and Withholding
                          450 Columbus Boulevard Suite 1
                                Hartford, CT 06103

                             Internal Revenue Service
                                  P.O. Box 7346
                           Philadelphia, PA 19101-7346

                      Massachusetts Department of Revenue
                               Bankruptcy Unit
                                P.O. Box 9564
                           Boston, MA 02114-9564

                              Mali and Tom Alwood
                               468 Stoneridge Drive
                            San Luis Obispo, CA 93410

                             Joseph Skerry III, Esq.
                     Law Office of Joseph H. Skerry, III Esq.
                        304 Cambridge Road Suite 520
                              Woburn, MA 01801

                                         4
Case 18-11931   Doc 167   Filed 06/11/19 Entered 06/11/19 11:33:37   Desc Main
                           Document     Page 5 of 6



                                Michael Flynn
                           119 Merrimac Street Apt. C
                            Newburyport, MA 01955

                           Timothy E. Steigelman, Esq.
                              Drummond Woodsum
                           84 Marginal Way, Suite 600
                               Portland, ME 04101

                            InPrint Management, Inc.
                              18 Graf Road, Unit 25
                            Newburyport MA 01950

                            Santander Consumer USA
                                 PO Box 105255
                               Atlanta, GA 30348

                            Santander Consumer USA
                             Attn: Bankruptcy Dept.
                                P.O. Box 560284
                             Dallas, TX 75356-0284

                              Michael Capo, CPA
                              21 Storey Avenue
                            Newburyport, MA 01950

                          Wells Fargo Financial Services
                           c/o HYG Financial Services
                                 PO Box 16035
                               Lewiston, ME 04243

                                 On Deck Capital
                            c/o Federated Law Group
                             887 Donald Ross Road
                              Juno Beach, FL 33408

                             Harvard Pilgrim Health
                                PO Box 970050
                              Boston, MA 002297

                              Marlin Business Bank
                              300 Fellowship Road
                             Mount Laurel, NJ 08054



                                        5
Case 18-11931   Doc 167   Filed 06/11/19 Entered 06/11/19 11:33:37   Desc Main
                           Document     Page 6 of 6


                                 Beacon Funding
                           3400 Dundee Road, Suite 180
                              Northbrook, IL 60062

                                 KTI Networks
                             10415-A Westpark Drive
                               Houston, TX 77042

                                  Cutter & Buck
                                P.O. BOX 34855
                             Seattle, WA 98124-1855

                                    Hawks Tag
                                 P.O. Box 541207
                               Cincinnati, OH 45254

                              Capital One Platinum
                                 PO Box 71083
                            Charlotte, NC 28272-1083

                             Freedom Digital Printing
                          200 Butterfield Drive, Suite A-2
                            Ashland, MA 01721-2060

                                     Medline
                                  PO Box 382075
                            Pittsburgh, PA 15251-8075

                               Mega Cap, Inc.
                           8640 Rochester Avenue
                      Rancho Cucamonga, CA 91730-4905

                              Prestige Custom Print
                                10 Marshall Lane
                            Cromwell, CT 06416-1248

                             T&T Promotions, LLC
                            308 Durham Road, Apt. B
                             Dover, NH 03820-4345

                                  Alpha Broder
                               23591 Network Place
                              Chicago, IL 60673-1235




                                         6
